     Case 1:18-cv-00988-DAD-JDP Document 39 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    TOMMY MACKEY,                                     Case No. 1:18-cv-00988-DAD-JDP (PC)
10                       Plaintiff,                     ORDER GRANTING IN PART
                                                        DEFENDANTS’ MOTION TO MODIFY THE
11           v.                                         SCHEDULING ORDER
                                                        (ECF No. 38)
12    GOSS, et al.,
                                                        ORDER VACATING AUGUST 5, 2020
13                       Defendants.                    SETTLEMENT CONFERENCE
14

15          A settlement conference in this matter is currently scheduled on August 5, 2020, at 9:30

16   a.m. before the undersigned. The parties were previously asked to appear telephonically, and

17   pursuant to the Court’s order of July 27, 2020, Plaintiff is to appear telephonically and counsel for

18   Defendants is to appear by video via the Zoom application. (ECF Nos. 36, 37.)

19          Also on July 27, 2020, after the Court’s order was docketed, Defendants filed a motion to

20   continue the August 5, 2020 settlement conference. (ECF No. 38.) In a declaration of counsel

21   attached to the motion, defense counsel indicates that he has been informed that the California

22   Department of Corrections and Rehabilitation (“CDCR”) has experienced an increase in demand

23   for equipment to allow inmates to participate remotely for litigation-related proceedings, and

24   given the safety and logistical challenges of arranging these virtual appearances, CDCR has

25   requested that appearances, including video and telephonic appearances, be continued if possible.

26   In support, counsel attaches a letter, dated June 16, 2020, from Chief Deputy General Counsel for

27   CDCR to the Senior Assistant Attorney General. Defense counsel has been informed and

28   believes that CDCR expects to need to request that videoconference and telephonic appearances
                                                       1
     Case 1:18-cv-00988-DAD-JDP Document 39 Filed 07/28/20 Page 2 of 2

 1   be postponed through the end of August 2020. Defendants therefore request that the August 5,

 2   2020 settlement conference be continued and re-set for a date after the end of August 2020. (Id.)

 3   Plaintiff has not had an opportunity to respond, but the Court finds a response unnecessary. The

 4   motion is deemed submitted. Local Rule 230(l).

 5          Upon review of the request, the Court finds good cause to grant Defendants’ request, in

 6   part. In light of CDCR’s current restrictions related to COVID-19 and the uncertainty of future

 7   restrictions, the Court finds it appropriate to vacate, rather than continue, the scheduled settlement

 8   conference and related deadlines. The stay will remain in place. Should CDCR lift COVID-19

 9   restrictions in the near future, the parties are free to inform the Court that they remain amenable

10   to discussing settlement and the Court will set a new date for an early settlement conference.

11   Alternatively, if a settlement conference is not set, the Court will issue the discovery and

12   scheduling order.

13          Accordingly, IT IS HEREBY ORDERED that:

14      1. Defendants’ motion to continue the settlement conference, (ECF No. 38), is GRANTED

15          IN PART;

16      2. The August 5, 2020 settlement conference is VACATED.

17
     IT IS SO ORDERED.
18

19      Dated:     July 28, 2020                               /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
